DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 7/11/2022. Amendments to claims 4, 6-8, 19, 21, 22 and 27 have been entered.  Claims 5, 9, 20, 23, 28 and 29 were previously canceled.  Claims 1-3 were withdrawn as being directed to a non-elected invention.  Applicant is respectfully requested to cancel claims 1-3. Claims 4, 6-8, 10-19, 21, 22 and 24-27 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 6-8, 10-19, 21, 22 and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. a machine performing the process, claim 19 is directed to a process and claim 27 is directed to a non-transitory computer-readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 4 recites a series of steps for managing risk by calculating a death benefit based on insured parties and insurance riders, i.e. mitigating risk through insurance, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 4, stripped of all additional elements, recite the abstract idea as follows: “… generate a first user interface comprising a first illustration of an insurance policy and at least one prompt configured to update the first illustration based on a user input, wherein the insurance policy comprises a joint term life rider; transmit the first user interface for display via a web browser operating on a computer of a user; receive a first input from the user indicating a desired benefit amount; generate a second user interface comprising a second illustration of the insurance policy, wherein generating the second user interface comprises determining a first premium of the insurance policy based on the first input; transmit the second user interface for display via the web browser operating on the computer of the user; determine, based on a mortality charge, a second premium of the joint term life rider, wherein: the mortality charge is based on, for each future year of the policy, a sum of the statistical probabilities of the deaths of each of the insureds determined as of the policy issue date; the joint term life rider allows for a death benefit to be paid on the death of each of the insureds; the second premium is a fixed amount determined as of the policy issue date and the second premium is independent of the death of the first to die of the insureds; store data indicative of the determined second premium of the joint term life rider;44792572_1ATTORNEY'S DOCKETPATENT APPLICATION002328.0863Serial No. 12/474,3085 of 17 output data indicative of the determined second premium of the joint term life rider; determine whether any of the insureds has attained an accelerated benefit eligible status under an accelerated benefit rider of the joint term life rider, wherein: the accelerated benefit eligible status is attained upon satisfaction of conditions in an accelerated benefit rider for eligibility to receive an accelerated benefit; in response to determining that the first insured has an accelerated benefit eligible status: determine, based on an accelerated benefit formula, one or more amounts payable under the accelerated benefit rider; in response to determining that the first insured is deceased: calculate a reduced death benefit amount, wherein the reduced death benefit amount is calculated by subtracting a sum of payments made in accordance with the determined one or more amounts payable from the death benefit under the joint term life rider; and in response to determining that both the first and the second insureds are deceased: determine the death benefit amount under the last survivor life insurance policy; in response to determining one of the reduced death benefit amount, the death benefit amount under the last survivor life insurance policy, or the one or more amounts payable under the accelerated benefit rider, identify a payee associated with the insurance policy, the payee being one of the first insured, the second insured, or a beneficiary; determine, based on a look-up table, payment information associated with the payee, the payment information indicating whether the payee is to be paid by a check or an electronic funds transfer; based on the payment information, output a digital signal to either a check printing and mailing system or an electronic funds transfer instruction system, the digital signal indicating at least an identifier of the payee and a 44792572_1ATTORNEY'S DOCKETPATENT APPLICATION002328.0863Serial No. 12/474,3086 of 17payment amount corresponding to the one of the reduced death benefit amount, the death benefit amount under the last survivor life insurance policy, or the one or more amounts payable under the accelerated benefit rider.”	  The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “processor” in communication with a “memory”, a first and second “user interface” and a “computer” of a user in independent claims 4, 19 and 27, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Furthermore, the steps of “determine, based on a mortality charge, a second premium…”, “…output data indicative of the determined second premium…”, “…determine whether any of the insureds has attained an accelerated benefit eligible status…”, “…determine, based on an accelerated benefit formula, one or more amounts payable…”, “…calculate a reduced death benefit amount…”, “…determine the death benefit amount…”, “…identify a payee…” and “…determine, based on a look-up table, payment information…” can all be accomplished through mental evaluation and observation and thus also fall under the Mental Processes grouping. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed with generic displays communicating information over a generic network, i.e. the Internet, to perform the steps of generate, transmit, receive, generate, transmit, determine, store, output, determine, determine, calculate, determine, identify, determine and output. The computer components are recited at a high-level of generality (i.e., as generic processors with displays and memory suitably programmed communicating information over a generic network, see at least paragraphs [0018-0020] and [0057] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f). Furthermore, the steps of “…transmit the first user interface for display via a web browser operating on a computer of a user; receive a first input from the user indicating a desired benefit amount;…”, “transmit the second user interface for display via the web browser…”, “…store data indicative of the determined second premium…”, “…output data indicative of the determined second premium…” and “…output a digital signal to either a check printing and mailing system or an electronic funds transfer instruction system…”  are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Displaying a user interface on a generic computer display and receiving/gathering information via user input to update said display is exactly how computers communicating information via the Internet work which is not a practical application of the abstract idea.  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic processors with displays and memory suitably programmed communicating information over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f). Furthermore, the steps of “…transmit the first user interface for display via a web browser operating on a computer of a user; receive a first input from the user indicating a desired benefit amount;…”, “transmit the second user interface for display via the web browser…”, “…store data indicative of the determined second premium…”, “…output data indicative of the determined second premium…” and “…output a digital signal to either a check printing and mailing system or an electronic funds transfer instruction system…”  are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner over a generic network cannot provide an inventive concept. The claim is not patent eligible.
	For instance, the process steps executed by processors of claim 4, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by generic processors with displays and memory such as data gathering, data transmission over a generic communication network, data storage and data output/display, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”), A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (such as the “prompt” recited in Applicants claims) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of managing risk by calculating a death benefit based on insured parties and insurance riders, i.e. mitigating risk through insurance, without significantly more.
Dependent claims 6-8, 10-18, 21, 22 and 24-26 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 6, 7 and 21 further define the calculated premium as a single premium which is used in the abstract idea.  Claims 8 and 22 further refine the abstract idea by placing certain criteria on the periodic payment of the premium which further defines the abstract idea. The determining of the joint term life rider is also merely refining the abstract idea and can be performed mentally but for the nominal recitation of the processor.  Claim 10 recites that the owner of the policy has the accelerated benefit eligible statues further refining the abstract idea.  Claims 11 and 12 further refine the business rule and definition of the accelerated benefit eligible status directed toward the abstract idea.  Claims 13 and 24 further defines the maximum payment of the abstract idea.  Claims 14 and 25 recites accessing data directed to the abstract idea.  This is an insignificant extra-solution activity akin to the conventional computing function of storing and retrieving information in memory, see MPEP 2106.05(d)(II).  Claim 15 recites a time element for determining the rider which is part of the abstract idea.  Claim 16 defines what data is contained in the digital signal to be used in the abstract idea.  This is claimed at a very high level of generality such that it is interpreted to be the transmission of data from a generic computer via a generic network which is insignificant extra-solution activity akin to the conventional computing functionality of receiving or transmitting data over a network, see MPEP 2106.05(d)(II).  Claim 17 recites insignificant post-solution activity and a fundamental economic practice, i.e. sending a payment, see first paragraph of MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” and MPEP 2106.05(g), insignificant application, “Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.” Claim 18 recites the fundamental economic practice and commercial interaction of sending a payment from a payer to a payee.  The fact that this is electronic is merely applying this abstract concept on a computer, i.e. using generic computers as tools with nothing significantly more.  Claim 26 further refines the abstract idea by defining the benefit amounts under the rider differ for each insured.   
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for managing risk by calculating a death benefit based on insured parties and insurance riders, i.e. mitigating risk through insurance) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors with displays suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for managing risk by calculating a death benefit based on insured parties and insurance riders, i.e. mitigating risk through insurance) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 4, 6-8, 10-19, 21, 22 and 24-27, filed in the Remarks of 7/11/2022, have been fully considered but they are not persuasive. 
On page 15 of the Remarks, Applicant argues the newly amended claim language as “Accordingly, even if the pending claims involve an abstract idea-which Applicants dispute-the claims recite elements that integrate any abstract idea into a practical application. In pertinent part, the pending claims are directed to an improved graphical user interface that enables a user to visualize an insurance policy through an illustration adapted to change based on user input (e.g., desired benefit amounts).” Further, Applicant argues “Accordingly, the claimed system, and, in particular, the improved graphical user interface of the claimed system, provides several technical improvements over existing graphical user interfaces, including: (1) enabling a user to analyze, in real time, the effects of changing or updating information on the insurance policy; and (2) enabling the system to more accurately determine the various data items relating to last survivor life insurance policies.” Applicant also argues that similar to Core Wireless, “Similarly, the pending ATTORNEY'S DOCKETPATENT APPLICATION002328.0863Serial No. 12/474,30816 of 17 claims recite an improved graphical user interface that improves the efficiency and accuracy the claimed computer system to analyze and update information associated with an insurance policy thereby enabling the system to more accurately determine the various data items relating to last survivor life insurance policies (e.g., the death benefit amount).” Examiner respectfully disagrees with these arguments.
	Applicant has invented an abstract idea applied and performed on generic computers with generic displays programmed to receive, analyze and display information limited to insurance which is an abstract idea in and of itself under mental processes, see MPEP 2106.04(a)(2), ‘“a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”’ A clear reading of Applicant’s specification discloses the displays/touch screens as being any generic, commercially available off-the-shelf computing device which can be programmed to display information, see at least paragraphs [0018], [0020] and [0050].  Any efficiency gained for this abstract idea is due to the inherent real-time operation of a generic computing device suitably programmed for displaying a data gathering interface to receive input, calculate a result and display said result. This is applying the abstract idea on a computer or using a computer as a tool to perform the abstract idea.  There is no structural improvement to the interface itself, either disclosed in the specification or in the claims, that would lead one of ordinary skill in the art to think that the thrust of the instant claims were directed to an improved interface.     
Core Wireless Licensing S.A.R.L., v. LG Electronics, INC., LG Electronics Mobilecomm U.S.A., INC.(Core Wireless hereinafter) was directed to an improved user display interface allowing “a user to more quickly access desired data stored in, and functions of applications included in, the electronic devices. Id. at 2:20–44.”.  Pointing to page 9 of the decision, the Court states “These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  Further on page 10, ‘“Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3.”’ This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.”  Thus the invention in Core Wireless was directed to an improved user interface for computing devices and in particular small devices.  In contrast, Applicant’s invention does not improve the functionality of any computing element or the user interface of said generic computing elements.  Applicant’s invention is directed to gathering, processing/analyzing and presenting/displaying data based on underlying determinations and calculations and merely presenting the data for further selection and human analysis/observation.  This is more akin to SAP America in that the innovation claimed is in ineligible subject manner in the abstract realm through leveraging the efficiency inherent in computing processors programmed to carry out the claimed steps.  Applicant’s specification does not disclose that the interface presented is anything other than what can be presented on a conventional computing display.  Presenting data/information which has been analyzed to arrive at an updated insurance policy is not an improvement in the interface and display but merely leveraging their conventional functionality to display said data/information.  Therefore the comparison of the instant claims to those of Core Wireless is not persuasive.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to the problem of managing risk by calculating a death benefit based on insured parties and insurance riders, i.e. mitigating risk through insurance. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed processor(s), memories or displays are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in managing risk by calculating a death benefit based on insured parties and insurance riders, i.e. mitigating risk through insurance, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 4, 6-8, 10-19, 21, 22 and 24-27 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/10/2022